Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed 20 January 2022 has been entered. Claims 1, 2, 5-12, and 15-25 remain pending in the application.

	Response to Arguments
Applicant’s arguments, see Pages 4-5, filed 20 January 2022, with respect to claims 1-25 have been fully considered and are persuasive.  The rejection of 03 November 2021 has been withdrawn. 

Allowable Subject Matter
Claims 1, 2, 5-12, and 15-25 allowed.
The following is an examiner’s statement of reasons for allowance: 
The current art, alone or in combination, does not appear to teach or suggest “and a processor configured to select a first memory block having a first memory block durability value from a first die among the plurality of source blocks, select a second memory block from a second die among the plurality of source dies, the second memory block having a second memory block durability value which is closest to the first memory block durability value among other memory block durability values of other memory blocks included in the second die when there is no memory block having a same value as the first memory block durability value in the second die, generate a super block including the first memory block and the second memory block, determine a super block durability value of the super block based on a lowest one of the first memory block durability value and the second memory block durability value, and allocate the super block for storing target data based on the super block durability value wherein the memory durability values include a variable max erase count (VMEC)”. 
A typical system, such as seen in Park, uses either the block type (MLC, SLC) etc, or the current erase count value when creating superblocks and performing wear leveling, and not the manufacturers maximum specified value, VMEC. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN B FULFORD whose telephone number is (571)272-7229. The examiner can normally be reached M-Th 9am-3pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on (571) 270-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/D.B.F./Examiner, Art Unit 2132                                                                                                                                                                                                        
/DAVID YI/Supervisory Patent Examiner, Art Unit 2132